PER CURIAM.
The defendants appeal a final judgment which was entered after a jury verdict in favor of plaintiff on his complaint alleging negligence in the operation of an automobile. The appellants have presented five points on appeal, each of which urges that the trial court erred in ruling upon a matter of evidence. None of these points are based upon rules of evidence which have not been fully discussed in the appellate decisions of this state. It therefore would not be fruitful for us to discuss the application of these evidentiary rules to the particular facts of this case. It is sufficient for us to point out that in every point raised the rulings are, in our opinion, correct.
The judgment is therefore affirmed upon the authority of the rule that a judgment will not be set aside on the ground of an improper ruling on evidence unless it appears that the error injuriously affected the substantial rights of the complaining party, see Huffman v. Peek, Fla.App.1958, 102 So.2d 641; Atlantic Coastline Railway Company v. Ganey, Fla.App.1960, 125 So.2d 576.
Affirmed.